NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARITA C. MCDAVIS,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent. '
2011-3132 .
Petiti0n for review of the Merit Systems Pr0tection
B0ard in case n0. CH0752110065-I-1.
ON MOTION
ORDER
Marita C. McDavis moves for an extension of time,
until September 23, 2011 to file her reply brief
Up0n consideration thereof
IT ls ORDERED THA'1‘:
The motion is granted

MCDAVIS V. MSPB
SEP 211 2011
Date
cc: Marita C. McDavis
S
Sara B. Rearden, Esq.
21
2
FOR THE COURT
/s/ J an Horba1y
J an Horba1y
C1erk
FlLED
u.s. count or p.PPzALs ron
ms renew cream
SEP 21 2011
1AN HORBALV `
CLERK